Citation Nr: 1603616	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-07 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to effective date earlier than March 10, 2006 for service connection for service connection of the Veteran's service connected disabilities.  

2.  Entitlement to a higher initial rating for a lumbar strain, currently rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for a left knee strain, currently rated as 10 percent disabling.

4.  Entitlement to a higher initial rating for a right knee strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2007; statements of the case were issued in January 2009 and April 2009; and substantive appeals were received in March 2009 and June 2009.   

The Veteran was scheduled to testify at a July 2015 Board hearing.  He failed to report for the hearing or provide good cause for his failure to report.  The hearing request is therefore considered withdrawn.   

The issue of entitlement to an increased rating for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not file a claim, either formal or informal, for service connection for a back disability, a right knee disability, or a left knee disability, prior to March 10, 2006.

2.  The Veteran's left knee strain is not manifested by leg flexion limited to 30 degrees; leg extension limited to 15 degrees; ankylosis; malunion of the tibia and fibula; or dislocation of the semilunar cartilage.

3.  The Veteran's right knee strain is not manifested by leg flexion limited to 30 degrees; leg extension limited to 15 degrees; ankylosis; malunion of the tibia and fibula; or dislocation of the semilunar cartilage.  No more than mild instability has been shown.

4.  From July 19, 2007 to August 28, 2008, the Veteran's left knee was manifested by moderate instability of the medial and lateral collateral ligaments.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier than March 10, 2006, for the grant of service connection for a lumbar strain, a right knee strain, and a left knee strain, have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015)

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5256, 5258-5262 (2015).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5256-5262 (2015).

4.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 5257 (2015).

5.  From July 19, 2007 to August 28, 2008, the criteria for entitlement to a separate disability evaluation of 20 percent, but no higher, for the Veteran's service-connected left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a March 2006 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in August 2008 and January 2014, which are fully adequate.  The examiners adequately addressed the relevant rating criteria.  The duties to notify and to assist have been met.  

Effective Dates

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

In this case, the Veteran was discharged from service in June 2004.  It appears that there was some initial confusion regarding the date of separation insofar as the January 2007 rating decision lists the date of separation as June 21, 2006.  However, the Veteran, in his March 2006 claim, listed the separation date as June 21, 2004.  A corrected DD Form 215 lists the correct separation date as June 21, 2004 (VBMS, 8/27/04).  

In order for the Veteran's disabilities to be service connected effective from the date of separation from service, the Veteran had to have filed his claim within one year of separation from service.  See 38 C.F.R. § 3.400(b)(2)(i).  The Board finds no claim, either formal or informal, arising within one year of separation from service.

The Veteran's claims for service connection were received on March 10, 2006.  The Veteran argues that the documents which entitle the Veteran to service connection are dated 2004 (during service).  The Board notes that even if the date of entitlement is 2004, the proper effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Consequently, the Board finds that March 10, 2006 (the date of receipt of the claim) is the proper effective date.    

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Knees

The Veteran's arthritic component of the Veteran's service-connected left and right knee strains have been rated under the provisions of Diagnostic Codes 5260-5261.

Under Diagnostic Code 5260, a 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Pursuant to Diagnostic Code 5261, a 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004.

Ankylosis of the knee will be rated as 60 percent disabling if at an extremely unfavorable angle, in flexion at an angle of 45 degrees or more.  A 50 percent rating will be assigned if the knee is in flexion between 20 degrees and 45 degrees.  The disability will be rated at 40 percent if it is in flexion between 10 degrees and 20 degrees.  A 30 percent rating will be assigned if there is ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 40 percent disabling where there is a nonunion, with loose motion, requiring brace.  A malunion of the tibia and fibula will be rated as 30 percent disabling if there is marked knee or ankle disability, 20 percent disabling if there is moderate knee or ankle disability, and 10 percent disabling if there is slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Additionally, the law permits separate ratings for arthritis and instability of a knee.  Specifically, the VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 because the arthritis would be considered an additional disability warranting a separate rating even if the limitation of motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Likewise, the VA General Counsel has also held that, when x-ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a rating of 10 percent is warranted when the Veteran experiences slight subluxation or lateral instability.  A rating of 20 percent is warranted when the Veteran experiences moderate subluxation or lateral instability.  A rating of 30 percent is warranted when the Veteran experiences severe subluxation or lateral instability. 

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.

Removal of the semilunar cartilage, which is symptomatic, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

A June 2003 x-ray report of the left knee reflects no evidence of traumatic, arthritic, inflammatory or neoplastic changes about the knee.  The joint space was adequately maintained (VBMS, 6/8/06, p. 10).

The Veteran underwent a VA examination in November 2006.  He reported weakness with use, stiffness with use, swelling with use, and redness with use.  He also reported constant, localized pain that was aching in nature.  He deemed the intensity of the pain to be 7/10.  It could be elicited by physical activity.  When experiencing pain, he could still function without medication.  He denied that the disability caused incapacitation.  He denied receiving any treatment for his condition.  There is no functional impairment resulting from the disability.

Upon examination, both knees showed signs of tenderness.  He was able to achieve flexion to 140 degrees and extension to 0 degrees bilaterally.  Joint function (bilaterally) was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability tests of both knees were within normal limits.  The medial and lateral collateral ligaments stability tests of both knees were within normal limits.  The medial and lateral meniscus tests of both knees were within normal limits.  The right and left knee x-ray findings are within normal limits (Virtual VA, 12/12/06).

The Veteran underwent another VA examination in July 2007 (Virtual VA, 7/26/07).  He reported "periodic moments of weakness," stiffness, swelling, redness, lack of endurance, heat, giving way, locking, fatigability, and dislocation.  He also reported pain that occurred approximately three times per day and lasting approximately three hours each time.  He estimated the severity of the pain to be 8/10.  He stated that he was not receiving any treatment for the disability.  The functional impact of the disability was knee pain that limited exercise capability, standing, and walking.      

Upon examination, the Veteran did not require an assistive device for ambulation.  On the right knee, there was mild tenderness in the anterolateral joint line.  There was no edema, effusion, weakness, redness, heat, abnormal movement, guarding of movement, subluxation, locking pain, genu recurvatum, or crepitus.  Examination of the left knee was identical except that there was abnormal movement.  The Veteran achieved flexion to 140 degrees bilaterally, and achieved extension to 0 degrees bilaterally.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test of the right knee was within normal limits.  The medial and lateral collateral ligaments stability test of the right knee was within normal limits.  The medial and lateral meniscus test of the right knee was within normal limits.  The anterior and posterior cruciate ligaments stability test of the left knee was within normal limits.  The medial and lateral collateral ligaments stability test of the left knee was abnormal with moderate instability.  The medial and lateral meniscus test of the left knee was within normal limits.  X-rays of the left and right knee dated July 2007 were negative (Virtual VA, 7/26/07).  The examiner changed the diagnosis from bilateral knee strain to bilateral knee strain with lateral collateral ligament laxity, left knee.  

The Veteran underwent another VA examination in August 2008.  He reported weakness, stiffness, swelling, redness, and giving way.  He did not have heat, lack of endurance, locking, fatigability, or dislocation.  He reported constant, localized pain in both knees.  He characterized the pain as burning, aching, and sharp.  He reported that severity of the pain was 6-7/10.  The Veteran once again reported that he was not receiving any treatment, and that he could function even when experiencing pain.  The Veteran reported that it was hard to stand and teach, and hard to do workshops while standing.

Upon examination, there was tenderness on both knees.  There was no edema, effusion, weakness, redness, heat, or guarding of movement of either knee.  There was no subluxation in either knee.  There was no locking pain, genu recurvatum, or crepitus in either knee.  The Veteran was able to achieve 110 degrees of flexion in the right knee (with pain at 110 degrees) and 100 degrees of flexion in the left knee (with pain at 100 degrees).  He achieved extension to 0 degrees bilaterally.  The joint function was additionally limited by pain in both knees; but there was no additional limitation of motion following repetitive use, or due to fatigue, weakness, lack of endurance and incoordination.  There was no additional limitation in either knee.  The anterior and posterior cruciate ligaments stability tests of each knee were within normal limits.  The medial and lateral collateral ligaments stability tests of each knee were within normal limits.  The medial and lateral meniscus tests of each knee were within normal limits. 

The Veteran underwent a VA examination in January 2014.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported stiffness and swelling in both knees.  He stated that if he stands or walks more than an hour, both of his knees swell, left worse than right.  He denied daily pain.  He reported flare-ups every 2-3 months with prolonged standing or walking.  During a flare-up, his pain level goes to 4/10, and he loses range of motion due to pain.  The flare-ups last a couple days.  He used ice, heat, and pain medication during flare-ups.

Upon examination, the Veteran achieved right knee flexion to 130 degrees (with pain at 130 degrees); and right knee extension to 0 degrees (with no objective evidence of pain).  Likewise, he achieved left knee flexion to 130 degrees (with pain at 130 degrees); and left knee extension to 0 degrees (with pain at 0 degrees).  There was no additional limitation of motion following three repetitions of motion.  The extent of the Veteran's functional impairment was due to limitation of motion.  There was no tenderness or pain to palpation for joint line or tissues in either knee.  Muscle strength was normal.  All joint instability tests yielded normal findings.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner stated that the Veteran has shin splints; and the Veteran reported sharp pain in his shins with running or prolonged walking.  The examiner was unable to determine additional limitation of motion during flare-ups because the Veteran was not experiencing a flare-up at the time of the examination.  The Veteran reported that he occasionally used an Ace wrap for his knees when he has to do prolonged standing or walking.  The examiner noted that there was no documented degenerative or traumatic arthritis or x-ray evidence of patellar subluxation.  Functional impairment was manifested by difficulty with prolonged standing, walking, or kneeling.

Analysis

To warrant a rating in excess of 10 percent for each knee, the disability would have to be manifested by leg flexion limited to 30 degrees (Diagnostic Code 5260), leg extension limited to 15 degrees (Diagnostic Code 5261), ankylosis (Diagnostic Code 5256), or malunion of the tibia and fibula with a moderate knee or ankle disability (Diagnostic Code 5262).

The Veteran underwent VA examinations in November 2006, July 2007, August 2008, and January 2014.  He achieved leg flexion to 140 degrees, 140 degrees, 110 degrees, and 130 degrees respectively in the right knee.  He achieved leg flexion to 140 degrees, 140 degrees, 100 degrees, and 130 degrees respectively in the left knee.  He achieved extension to 0 degrees bilaterally at all four examinations.  Examiners specifically noted that there was no ankylosis.  There was no evidence of malunion or nonunion of the tibia and fibula.  

The medical evidence contains no findings that the Veteran's leg flexion was limited to 30 degrees.

Additionally, the Board notes that separate ratings for limitation of flexion and extension are not warranted insofar as the Veteran has been shown to have full extension.  

Finally, in regards to DeLuca criteria, the January 2014 examiner noted that she could not estimate the additional loss of motion that would occur during a flare-up.  However, the evidence fails to reflect or suggest that the Veteran's 130 degrees of flexion would be reduced to 30 degrees during a flare-up.  Consequently, there is no medical evidence to show that there is any additional loss of motion of the right or left knee due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.  

The Board finds that a separate 20 percent rating is warranted from July 19, 2007 to August 28, 2008 for left knee instability.  At the July 2007 VA examination, the examiner found that medial and lateral collateral ligaments stability test of the left knee was abnormal with moderate instability.  The Board notes that a rating in excess of 20 percent is not warranted unless the Veteran's disability is manifested by recurrent subluxation or lateral instability that is severe.  Moreover, the Board notes that the instability noted in the July 19, 2007 VA examination is not found on the November 2006 VA examination, the August 28, 2008 VA examination, or the January 2014 VA examination.  Consequently, the separate rating is granted only to the extent that the instability was noted (beginning on July 19, 2007 and ending on August 28, 2008).    

Finally, the Board notes that a separate rating for instability of the right knee is not warranted insofar as all the joint stability tests on the right knee were within normal limits.  

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of pain, limitation of motion, and (for a time) instability of the left knee. These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an effective date prior to March 10, 2006 for service connection for a lumbar strain, a right knee strain, and a left knee strain is denied.

Entitlement to an increased rating for the Veteran's service connected left knee strain is denied.

Entitlement to an increased rating for the Veteran's service connected right knee strain is denied.

From July 19, 2007 to August 28, 2008, a separate rating of 20 percent, but no higher, for instability of the left knee, is granted.  


REMAND

At the Veteran's August 2008 VA examination, he reported that as a result of his back disability, he was prescribed bedrest by Dr. Prsosier and by Dr. Weathby.  Records from these doctors are not in the claims file.  The Board finds that the Veteran should be instructed to provide these records or to complete Authorization and Consent forms so that the VA can obtain them.

Accordingly, the case is REMANDED for the following action:

1.  The RO should instruct the Veteran to submit treatment records (including prescriptions for bedrest) from Dr. Prsosier and Dr. Weathby.  The RO should also send Authorization and Consent forms to the Veteran so that it can aid the Veteran in obtaining these records.  The RO should attempt to obtain any and all identified records, and it should document its attempts to obtain them.  
  
2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


